Citation Nr: 0608281	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-05 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date prior to November 19, 2001 
for the grant of service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





WITNESSES AT HEARING ON APPEAL

The appellant and her son  



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to July 
1986.  He died in March 1998, and the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision, which granted 
service connection for the cause of the veteran's death and 
effectuated this grant as of November 19, 2001.  

The Board denied the appellant's claim in an October 2004 
decision.  

The appellant appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court), which, in November 
2005, granted a Joint Motion of the Secretary of Veterans 
Affairs (Secretary) and the appellant to vacate and remand 
the Board's decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  



REMAND

In the November 2005 joint motion, the Secretary and the 
appellant cited the absence of discussion of 38 C.F.R. 
§ 3.150(b), concerning the forwarding of a dependency and 
indemnity compensation application to a dependent, as a 
deficiency in the October 2004 Board decision requiring that 
the decision be vacated.  

The Board also notes that this regulation was not addressed 
in a March 2003 Statement of the Case, and the appellant will 
thus need to be notified of the regulation by the RO.  

The Board further notes that the appellant has not been 
notified by letter of her appellate rights and 
responsibilities in view of the Veterans Claims Assistance 
Act of 2000 (VCAA).  

Given the Joint Motion in this case, the Board is required to 
refer this matter to the RO for appropriate development and 
action.  

Finally, the Board notes that, in a signed 2005 letter, the 
appellant cited the veterans service organization listed on 
the front page of this decision as her representative.  This 
same organization provided an informal brief in February 
2006.  

Nevertheless, on remand, the appellant should submit a signed 
VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should appropriate steps to 
send a letter to the appellant 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 
2005), the need for additional evidence 
regarding her claim.  The letter must 
inform the appellant about the 
information and evidence that is 
necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  This letter should 
also include the provisions of 38 C.F.R. 
§ 3.150(b).  

2.  The appellant should also be 
requested to complete a signed VA Form 
21-22 (Appointment of Veterans Service 
Organization as Claimant's 
Representative) confirming her current 
representation.  

3.  Then, the claim for an effective date 
prior to November 19, 2001 for the grant 
of service connection for the cause of 
the veteran's death should be 
readjudicated.  If the determination 
remains unfavorable, the appellant and 
her representative should be furnished 
with a Supplemental Statement of the 
Case, which must incorporate a discussion 
of 38 C.F.R. § 3.150(b), and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

